EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Kate Berezutskaya on 16 September 2021.

The application has been amended as follows: 

1) Claim 5 is cancelled without prejudice thereto.

2) Claim 6 is amended as follows:

Claim 6. (Currently amended) The composition of claim 1, wherein the [[extracts  are: the]] Euterpe oleracea [[]] extract is a berry extract [[]] and the Tabebuia impetiginosa extract is a bark extract.



4) Claim 16 is amended as follows:

Claim 16. (Currently amended) The composition of claim 1, wherein the [[]] zinc source in the micronutrient comprising zinc is zinc picolinate.

5) Claim 18 is amended as follows:
Claim 18. (Currently amended) The composition of claim 2, wherein [[]] the Euterpe oleracea extract is a [[]] hydroalcoholic berry extract comprising cyanidin 3-glucoside and cyanidin 3-rutinoside; the Tabebuia impetiginosa extract is a bark tincture; the Olea europaea extract is a [[]] hydroalcoholic leaf extract [[]]; [[]]; and the micronutrient comprising zinc is zinc oxide [[]].



7) Claim 25 is amended as follows:

Claim 25.( Currently amended) The composition of claim 1 [[comprising]] wherein the Euterpe oleracea extract is a Euterpe oleracea concentrate, [[]] and wherein the composition further consists essentially of L-arginine [[]].

8) Claim 26, first line, “comprising” is replaced with ---consisting essentially of---

9) Claim 31 is amended as follows:
Claim 31.( Currently amended) The method of claim 30, wherein the human subject is administered the composition [[]] as a dietary supplement and/or as a topical formulation.
Rejoinder

Claim 1 is allowable. Claims 25-26 and 30-31, previously withdrawn from consideration as a result of a restriction requirement, recited all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement over the inventions of claims 25-26 and 30-31, as set forth in the Office action mailed on 30 July 2020, is hereby withdrawn and claims 25-26 and 30-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Euterpe oleracea (acai), Olea europaea (olive) leaf, Coffea arabica green beans extract, and Tabebuia impetiginosa in a ratio of 100 to 150 mg of the Euterpe oleracea, 55 to 105 mg of Tabebuia impetiginosa, 55 to 105 mg of the Olea europaea, and 50 to 100 mg of Coffea arabica green beans extract.
The closest prior art cited by the Examiner in the Final Rejection dated 03/26/2021, that of Simone Digital (http://simonedigital.com/acai-berry-for-hair-growth/), Gordon (Food Chemistry 133 (2012) 256-263), T. Park (WO 2014/010900 A1), Fields (US 2015/0209399 A1), Shin (US 2016/0296440 A1), Jimenez (US 5,486,509), Thompson (Am. J. Clin. Dermatol. (2017) 18: 663-679), Tatar (WO 94/23689 A1), Chemist Direct (https://web.archive. org/web/ 2014062080951/https://www.chemistdirect. co.uk/bioconcepts-h-pantoten-and-hair-growth, dated 14 June 2014), and Nelson (US 6,149,933) does not teach or suggest the claimed ratio of four extracts, and further does not teach extracts of Euterpe oleracea or leaf extracts of Olea europaea as useful in stimulating hair regrowth in both men and women. As such, one of ordinary skill in the art would lack the motivation for making the claimed composition, or optimizing the ratio of the claimed elements since the claimed composition possesses a property that is not taught by the prior art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612